                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOUGLAS BIEDA,                                            )
                                                          )
                  Plaintiff,                              )        Civil Action No. 19-967
                                                          )        Magistrate Judge Maureen P. Kelly
                          v.                              )
                                                          )        Re: ECF No. 6
CASE NEW HOLLAND INDUSTRIAL,                              )
INC. and LAMB & WEBSTER, INC.,                            )
                                                          )
                  Defendants.                             )


                                          OPINION AND ORDER

KELLY, Magistrate Judge

           Plaintiff Douglas Bieda (“Plaintiff”) initiated this action against Defendant Case New

Holland Industrial, Inc. (“CNH”) 1 and Lamb & Webster, Inc., (“L&W”), alleging claims arising

out of his purchase of allegedly defective farming equipment.

           Presently before the Court is a Motion to Dismiss filed on behalf of L&W, ECF No. 6,

seeking dismissal of Plaintiff’s claims for breach of the implied warranty of merchantability

(Count I), and breach of the implied warranty of fitness for a particular purpose (Count II). For

the reasons that follow, the Motion to Dismiss will be granted. 2

I.         FACTUAL AND PROCEDURAL BACKGROUND

           In January 2018, Plaintiff visited the L&W store in Grove City, Pennsylvania to discuss

his need for a new planter. 3 ECF No. 1-1 ¶ 4. Based upon promises extended by L&W sales


1
    CNH has identified the proper Defendant as CNH Industrial America LLC, ECF No. 1 at 1.
2
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to a United States
Magistrate Judge conducting all proceedings in this case, including the entry of a final judgment. ECF Nos. 11, 12.
3
  Except where noted, the facts set forth in this Opinion are drawn from the allegations in the Complaint and are
construed in the light most favorable to Plaintiff. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
2009).
personnel related to increased crop production, Plaintiff purchased a 2018 Case IH 2150 12 Row

30 Planter with optional attachments for $168,000. Id. ¶ 5. The Planter was delivered on May 1,

2018. Throughout the following month, L&W’s technician failed to complete agreed servicing to

ready the Planter for use and, upon start up by Plaintiff, the Planter displayed various error codes

and messages indicating a malfunction with the Planter attachments. Id. ¶¶ 6-8. Plaintiff alleges

that despite several attempts by L&W technicians, the Planter did not function properly as

equipped and, as a result, Plaintiff was unable to satisfactorily or timely complete planting his

2018 corn crop. Id. ¶ 9.

       On or about May 30, 2018, L&W determined that CNH issued a service bulletin in January

2018 indicating that the Planter’s attachments would not operate properly as equipped, and

required that Plaintiff purchase and install a repair kit. Id. ¶¶ 12-13. The kit was not shipped until

July 2018, well after planting season, and Plaintiff was forced to complete planting his crops with

a malfunctioning Planter. Id. ¶ 14. As a result, Plaintiff’s corn was not planted at a sufficient

depth, and Plaintiff suffered substantial losses in crop yield, estimated to be approximately

$250,000. Id. ¶¶ 15-19.

       Plaintiff alleges that at the time he purchased the Planter, L&W was aware that Planter

attachments would not operate as equipped. CNH addressed Plaintiff’s concerns in the spring of

2019; however, upon commencing planting for the 2019 crop season, Plaintiff experienced

continued errors, resulting in partial planting at an insufficient depth, and additional crop yield

losses. Id. ¶¶ 22-24.

       Plaintiff thereafter commenced this lawsuit in the Court of Common Pleas of Indiana

County, Pennsylvania, against CNH and L&W alleging claims for breach of implied warranties of

merchantability and fitness for a particular purpose, and breach of contract. ECF No. 1-1. On



                                                  2
August 7, 2019, CNH removed Plaintiff’s lawsuit to this Court on the basis of diversity

jurisdiction, alleging CNH’s status as a Delaware limited liability corporation, and the consent of

L&W, a New York corporation. ECF No. 1 ¶¶ 7-9.

       L&W has filed the pending Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, contending that Plaintiff fails to state a claim for breach of any implied

warranty because the relevant sales documents expressly and conspicuously disclaim all implied

warranties. ECF No. 7 at 6. Accordingly, L&W argues that Plaintiff’s remedy, if any, is limited

to his claim for breach of contract. Plaintiff has filed his response in opposition to the motion and

argues that express oral and written representations made at the time of sale give rise to

independent implied warranties of merchantability and fitness for a particular purpose that survive

the disclaimers set forth in the pertinent sales documents. ECF No. 14 at 4-7. L&W filed its reply

and contends that pursuant to Pennsylvania law, the conspicuous disclaimers apply to any pre-sale

promises, and that any injury suffered by Plaintiff resulted from defects in the Planter itself, which

Plaintiff correctly attributes to CNH. ECF No. 15. In sum, L&W contends that Plaintiff cannot

maintain his claims for the breach of any implied warranties as a matter of law, and dismissal is

appropriate. The Motion to Dismiss is ripe for consideration.

II.    STANDARD OF REVIEW

       A complaint must be dismissed under Fed. R. Civ. P. 12(b)(6), if it does not allege “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The plaintiff must aver “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662 (2009).




                                                  3
       “Though a complaint ‘does not need detailed factual allegations, ... a formulaic recitation

of the elements of a cause of action will not do.'” DelRio-Mocci v. Connolly Prop. Inc., 672 F.3d

241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words, “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Covington v. Int’l Ass’n of

Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and quotation

marks omitted). A court “take[s] as true all the factual allegations in the Complaint and the

reasonable inferences that can be drawn from those facts, but ... disregard[s] legal conclusions and

threadbare recitals of the elements of a cause of action, supported by mere conclusory statements.”

Ethypharm S.A. France v. Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal

citations and quotation marks omitted).

       Twombly and Iqbal require [a district court] to take the following three steps to
       determine the sufficiency of a complaint: First, the court must take note of the
       elements a plaintiff must plead to state a claim. Second, the court should identify
       allegations that, because they are no more than conclusions, are not entitled to the
       assumption of truth. Finally, where there are well-pleaded factual allegations, a
       court should assume their veracity and then determine whether they plausibly give
       rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

       “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged – but it has not show[n] – that the pleader is

entitled to relief.” Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted). This

“plausibility” determination will be a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id.

       Finally, in deciding a Rule 12(b)(6) motion, a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, as well as undisputedly authentic

documents if the complainant's claims are based upon these documents. See, e.g., Pension Benefit



                                                 4
Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). The Court therefore

has considered the exhibits attached to Plaintiffs’ Complaint, ECF Nos. 1-1 at 12-18, as well as

the underlying purchase order and retail installment sale contract attached to the Motion to Dismiss

at ECF Nos. 6-1 and 6-2.

III.   DISCUSSION

       As an initial matter, the parties do not dispute that Pennsylvania law applies to Plaintiff’s

breach of warranty claims.

       With regard to Plaintiff’s claim of breach of the warranty of fitness for a particular purpose,

Section 2315 of Pennsylvania’s Uniform Commercial Code provides:

       Where the seller at the time of contracting has reason to know:

       (1) any particular purpose for which the goods are required; and

       (2) that the buyer is relying on the skill or judgment of the seller to select or furnish
           suitable goods;

       there is unless excluded or modified under section 2316 (relating to exclusion or
       modification of warranties) an implied warranty that the goods shall be fits for such
       purpose.

13 Pa. Cons. Stat. Ann. § 2315. Section 2316, governing exclusion of warranties, provides in

relevant part as follows:

       (b) Implied warranties of merchantability and fitness.—Subject to subsection (c),
       to exclude or modify the implied warranty of merchantability or any part of it the
       language must mention merchantability and in case of a writing must be
       conspicuous, and to exclude or modify any implied warranty of fitness the
       exclusion must be by a writing and conspicuous. Language to exclude all implied
       warranties of fitness is sufficient if it states, for example, that “There are no
       warranties which extend beyond the description on the face hereof.”

       (c) Implied warranties in general.—Notwithstanding subsection (b):

       (1) Unless the circumstances indicate otherwise, all implied warranties are
           excluded by expressions like “as is,” “with all faults” or other language which



                                                  5
             in common understanding calls the attention of the buyer to the exclusion of
             warranties and makes plain that there is no implied warranty.

        (2) When the buyer before entering into the contract has examined the goods or
            the sample or model as fully as he desired or has refused to examine the goods
            there is no implied warranty with regard to defects which an examination ought
            in the circumstances to have revealed to him.

        (3) An implied warranty can also be excluded or modified by course of dealing or
            course of performance or usage of trade.

13 Pa.C.S.A. § 2316. L&W points to the language appearing on both the L&W Purchase Order

and the CNH Retail Installment Sale Contract expressly disclaiming all implied warranties and

contends that, in light of the disclaimers, Plaintiff cannot maintain his claims for breach of implied

warranty of merchantability (Counts I) and for breach of implied warranty of fitness for particular

purpose (Count II). 4

        Through the Purchase Order, L&W agrees to provide the Planter “built as specified in

attached sheet. Planter to be delivered to customer to set up himself. Cost includes 2 full days of

Technician on the farm to verify correct setup and to get running and calibrated in field.” ECF

No. 6-1 at 1. The Purchase Order further indicates that the Planter is sold new “with Case IH New

manufacturer warranty.” Id. In upper-case letters, the Purchase Order further provides:

        OTHER THAN THE WARRANTY OR MANUFACTURER’S WARRANTY
        REFERRED TO ABOVE, IF EITHER IS APPLICABLE, THERE ARE NO
        OTHER WARRANTIES MADE BY DEALERS OR ITS REPRESENTATIVE,
        EXPRESS OR IMPLIED, OR TO MERCHANTABILITY OR FITNESS FOR A
        PARTICULAR PURPOSE….

Id. Plaintiff and L&W’s sales representative executed and dated the Purchase Order under the

quoted language.




4
 Plaintiff stipulates “to the addition of L&W’s Exhibits 1 and 2 as part of the pleadings. Plaintiff did not have
copies of these Contracts when he filed the Complaint, but would have included them if he did.” ECF No. 14 at 3 .

                                                        6
       The accompanying CNH Retail Installment Sale Contract, also executed by Plaintiff at the

time of sale, sets forth in bold upper-case letters at paragraph one of the “Agreement Provisions”

as follows:

       NO WARRANTY. THE EQUIPMENT IS SOLD AS IS AND WITH ALL
       FAULTS, SUBJECT TO ANY APPLICABLE MANUFACTURER’S EXPRESS,
       WRITTEN WARRANTY. NEITHER SELLER NOR MANUFACTURER MAKE
       ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
       AND SPECIFCALLY DISCLAIM THE IMPLIED WARRANTIES OF
       MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
       NEITHER SELLER NOR MANUFACTURER WILL BE LIABLE FOR ANY
       SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING
       FROM A BREACH OF THE EXPRESS WARRANTY OR ANY IMPLIED
       WARRANTY IMPOSED BY LAW.

ECF No. 6-2 at 2.

       Disclaimers such as appear here have been held enforceable within Section 2316(b) of the

Pennsylvania Commercial Code except where the disclaimer is not provided to the purchaser at

the time of sale or is deemed inconspicuous. See, e.g., Axalta Coating Systems, LLC v. Midwest

II, Inc., 217 F. Supp. 3d 813, 819 & n. 45 (E.D. Pa. 2016) (conspicuous disclaimers of implied

warranties of merchantability and fitness for a particular purpose are enforceable under

Pennsylvania law); Allen-Myland, Inc. v. Garmin Intern., Inc. 140 A.3d 677, 684-688 (Pa. Super.

2016) (issue of fact is presented as to whether disclaimer is part of the parties’ bargain when

disclaimer is not provided to purchaser until subsequent delivery of product); Borden, Inc. v.

Advent Ink Co., 701 A.2d 255, 259 (Pa. Super. Ct. 1997) (where exclusion of warranties of

merchantability or fitness for a particular purpose appear in writing, the question to be resolved is

whether the exclusion is conspicuous).

       In light of Pennsylvania’s longstanding enforcement of conspicuous warranty disclaimers

such as those at issue here, Plaintiff opposes the Motion to Dismiss on two separate grounds.




                                                 7
       First, Plaintiff argues that the seller’s verbal promises regarding suitability of the

equipment for Plaintiff’s needs which were extended prior to purchase give rise to an implied

warranty of fitness for a particular purpose that cannot be avoided by reference to the written

disclaimer. ECF No. 14 at 4-5. Plaintiff’s argument, however, is not supported by citation to

applicable case law or statute. Rather, Pennsylvania law makes clear that an exclusion of implied

warranties is valid where it is in writing, conspicuous, and specifically disclaims a warranty for

fitness for a particular purpose using the language suggested by Section 2316(b) of the

Pennsylvania Commercial Code. Kaiser Martin Group, Inc. v. Haas Door Co., No. 19-1823, 2019

WL 2774192 *5 (E.D. Pa. July 2, 2019) (granting motion to dismiss breach of implied warranty

claims where disclaimer was conspicuous and entered into at time of purchase; failure of parties

to discuss the disclaimer does not limit effectiveness). Accordingly, an implied warranty of fitness

for a particular purpose cannot be deemed to have survived the Purchase Order or retail sale

agreement.

       Plaintiff next argues that the Motion to Dismiss should be denied because an implied

warranty of merchantability arises from a term of the Purchase Order whereby L&W states that it

will provide “2 full days of Technician on the farm to verify correct setup and to get running and

calibrated in field.” ECF No. 14 at 5-7. L&W responds that this provision is properly the subject

of Plaintiff’s claim for breach of contract and that at best, it gives rise to an express warranty and

not a claim for breach of an implied warranty. ECF No. 15 at 2-3. The Court agrees that this term

is appropriately the subject of a breach of contract or breach of express warranty and does not

impact the effectiveness of the clear disclaimer of implied warranties allegedly arising in

connection with the Planter sale. Similarly, in Woolums v. National RV, 530 F. Supp. 2d 691,

699-702 (M.D. Pa. 2008), the Court held that a covenant to repair or replace an RV motor home



                                                  8
gave rise to a bargained-for express warranty and was subject to triable issues of fact regarding the

dealer’s compliance. However, the provision did not impair a conspicuous disclaimer of implied

warranties of merchantability or fitness for a particular purpose appearing on the same page and,

accordingly, summary judgment was granted as to the plaintiff’s implied warranty claims. Id. at

702.

        Here, the Court similarly finds that L&W expressly warranted that it would ensure correct

setup and that the Planter was “running and calibrated in field.” ECF No 6-1 at 1. To the extent

it failed to do so, or performance was such that this provision failed its essential purpose, Plaintiff’s

claim is properly the subject of his breach of contract claim or a possible breach of express

warranty claim.

        Because the deficiencies in Plaintiff’s breach of implied warranty claims are not capable

of cure through amendment, Plaintiff’s breach of the implied warranty of merchantability (Count

I) and breach of the implied warranty of fitness for a particular purpose (Count II) are dismissed

with prejudice.

IV.     CONCLUSION

        For the foregoing reasons, Defendant Lamb & Webster, Inc.’s Motion to Dismiss Counts

I and II of Plaintiff’s Complaint, ECF No. 6, is properly granted. Accordingly, the following Order

is entered:

                                                ORDER

        AND NOW, this 3rd day of October, 2019, upon consideration of the Motion to Dismiss

filed on behalf of Defendant Lamb & Webster, Inc., ECF No. 6, and the briefs filed in support and

in opposition thereto, ECF Nos. 7, 14, and 15, and for the reasons set forth in the accompanying

Opinion,



                                                   9
